Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the supplemental amendment and the remarks filed on 03/31/2021.
2.	Claims 1-3, 8-18 and 20 have been amended.
3.	Claims 5-7, 19 and 21 have been canceled.
4.	Claims 1-4, 8-18 and 20 are allowed.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method, system and computer readable media comprising a first container that is an instance of a software image of an application or service, wherein the software image includes a reference to a configuration file corresponding to the first container or the software image, the configuration file being located outside the first container, wherein the configuration file indicates a location external to the software image for retrieval of a software module; changing, by the running first container, a configuration of the running first container from what is provided by the software image based on the configuration file, wherein changing the configuration of the running first container comprises: reading contents of the configuration file located outside the software image based on the reference in the software image to the configuration file; based on the contents of the configuration file, retrieving the software module from the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
De Marco (US 20210042141) disclose methods of dynamic image composition for container deployment are disclosed herein. One example technique includes receiving a request for accessing a file from a container process; container images includes dynamically generating a container image during deployment time; modification layers not initially included may not be added after the container starts running. In order to insert additional components into the base and/or modification layers, a new container may be initiated in place of the original container; during runtime, the container engine 105 can initiate a container process for executing the application 116 in the container 114. During execution, the container process can transmit, via the container engine.

Rao (US 20190095254) discloses: a plurality of stateless containers of binaries, each of the stateless containers of binaries comprising a code memory having stored thereon processor-executable instructions configured to provide a different version of a first functional component of the content management system, a configuration container comprising a configuration memory having stored thereon configuration data for the plurality of stateless containers of binaries and a data container comprising a data memory storing input data or output data for the plurality of stateless containers of binaries.


Reddy (US 20190303541)   discloses: when determining whether to include a software asset in a build, include a software asset in a virtual machine image, include the software asset in a container image, install an executable in an operating system, or instantiate an instance of the software asset in an extant virtual machine or container or as a lambda function. compose files to reference the software asset, modifying manifests to references software asset in other software assets, adding the software asset to machine images for virtual machines, adding the software asset the container images, adding the software asset to an inventory of software assets managed by a configuration management application or orchestration tool, or the like.

Title: Container and micro service driven design for cloud infrastructure devops; author: H. Kang published on 2016.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3652

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3768.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.




/CHAMELI DAS/Primary Examiner, Art Unit 2196